Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 2, 4, and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2021 as well as the examiner initiated interview filed on 10/29/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett “Peen Forming” (https://www.shotpeener.com/library/pdf/1984050.pdf) in view of Pandey “Shot Peening and its Impact on Fatigue Life of Engineering Components” (https://www.shotpeener.com/library/pdf/2001149.pdf), Kozaki (US-20160114370), and Cina “The effect of heating shot peened sheets and thin plates of aluminium alloys” (https://www.shotpeener.com/library/pdf/1990083.pdf), using the attached original documents. In the interest of compact prosecution, Barrett “Peen Forming”, Pandey “Shot Peening and its Impact on Fatigue Life of Engineering Components”, and Cina “The effect of heating shot peened sheets and thin plates of aluminium alloys” will further be referred to as Barrett, Pandey, and Cina.
Regarding claim 1, Barrett teaches:
A system for peen-forming components from material (Page 2), the system comprising: 
a tool that supports the material (Page 4, Fig. 19-31);
a peen-forming device that directs particles against the material after it has been heated, which will be shown below, so that the portion of the material conforms to the surface of the tool shown below (Pages 2-4).

Barrett does not teach:
The material being a thermoplastic composite material;
the tool comprising a surface to which a portion of the material is intended to conform; and
a heater configured to heat the material.

However, Pandey, in a similar field of endeavor, a shot peening informational guide, teaches:
The material being a thermoplastic composite material (Page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Barrett to incorporate the teachings of Pandey and have it be a thermoplastic composite material. The purpose, as stated by Pandey, being that the shot peening can be applied to various materials (Page 1, lines 5-6).

Barrett in view of Pandey does not teach:
the tool comprising a surface to which a portion of the material is intended to conform; and
a heater configured to heat the material.

However, Kozaki, in a similar field of endeavor, a peening forming apparatus, teaches:
The tool comprising a surface to which a portion of the material is intended to conform ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Barrett in view of Pandey to incorporate the teachings of Kozaki and have it comprise a surface to which a portion of the material is intended to conform. The purpose, as stated by Kozaki, being in order to apply stress that gives the peened plate-like workpiece a curvature the same as or close to that of the completed shape ([0004], lines 4-6).
	

Barrett in view of Pandey and Kozaki does not teach:
a heater configured to heat the material.

However, Cina, in a similar field of endeavor, a heating peen forming process and apparatus, teaches:
a heater configured to heat the material (Pages 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Barrett in view of Pandey and Kozaki to incorporate the teachings of Cina and include a heater. The purpose, as stated by Cina, being significant heating of external aircraft parts can result aerodynamically from flight at supersonic speeds and of internal parts from proximity to the engine (Page 1, lines 11-14).

Regarding claim 3, Barrett in view of Pandey, Kozaki, and Cina teaches the limitations of claim 1, which claim 3 depends on. Barrett further teaches:
the peen-forming device comprising a rotary slinger having fan blades that sling the particles toward the thermoplastic composite material when the rotary slinger rotates (Page 4; Fig. 19-32).

Regarding claim 5, Barrett in view of Pandey, Kozaki, and Cina teaches the limitations of claim 1, which claim 5 depends on. Barrett further teaches:
wherein the peen-forming device is moveable relative to the tool to cause the particles to strike the thermoplastic composite material at an angle normal to a surface of the thermoplastic composite material to maximize compaction force (Page 4; Fig. 19-30)

Regarding claim 6, Barrett in view of Pandey, Kozaki, and Cina teaches the limitations of claim 1, which claim 6 depends on. Barrett further teaches:
wherein the peen-forming device is moveable relative to the tool to cause the particles to strike the thermoplastic composite material at a non-normal angle to a surface of the thermoplastic composite material to promote material tensioning and avoid wrinkles (Page 4; Fig. 19-30).

Regarding claim 7, Barrett in view of Pandey, Kozaki, and Cina teaches the limitations of claim 1, which claim 7 depends on. Barrett further teaches:
the peen-forming device comprising two heads that direct the particles at the thermoplastic composite material progressively to avoid bridging and wrinkling of the thermoplastic composite material (Page 4).

Regarding claim 8, Barrett in view of Pandey, Kozaki, and Cina teaches the limitations of claim 1, which claim 8 depends on. Barrett further teaches:
further comprising a conveyor that moves the tool and the thermoplastic composite material along a processing path from the heater and toward the peen-forming device (Page 4).

Regarding claim 9, Barrett in view of Pandey, Kozaki, and Cina teaches the limitations of claim 8, which claim 9 depends on. Barrett further teaches:
wherein the peen-forming device is positioned proximate to the heater along the processing path so that the thermoplastic composite material is partially heated by heat exiting the heater while the particles from the peen-forming device strike the thermoplastic composite material. This would be obvious from the combination of claim 8 to one of ordinary skill in the art in the absence of a showing of criticality or unexpected results by a rearrangement of parts modification.

In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 



It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett “Peen Forming” (https://www.shotpeener.com/library/pdf/1984050.pdf) in view of Pandey “Shot Peening and its Impact on Fatigue Life of Engineering Components” (https://www.shotpeener.com/library/pdf/2001149.pdf), Kozaki (US-20160114370), and Cina “The effect of heating shot peened sheets and thin plates of aluminium alloys” (https://www.shotpeener.com/library/pdf/1990083.pdf), as applied to claim 8 above, and further in view of Loersch (U.S. Patent No. 4432220), using the attached original documents. In the interest of compact prosecution, Barrett “Peen Forming”, Pandey “Shot Peening and its Impact on Fatigue Life of Engineering Components”, and Cina “The effect of heating shot peened sheets and thin plates of aluminium alloys” will further be referred to as Barrett, Pandey, and Cina.
Regarding claim 10, Barrett in view of Pandey, Kozaki, and Cina teaches the limitations of claim 8, which claim 10 depends on, but does not teach a reclaiming 
further comprising a reclaiming hopper positioned below the conveyor that collects particles accelerated at the thermoplastic composite material, and a bucket elevator positioned adjacent the peen-forming device and reclaiming hopper that feeds collected particles to the peen-forming device (Col. 4, lines 8-38; Fig. 2, #34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Barrett in view of Pandey, Kozaki, and Cina to incorporate the teachings of Loersch and include a hopper positioned below the conveyor. The purpose, as stated by Loersch, being so that the shot falls to the bottom of the enclosure, where it is collected and returned to the original entry point (Col. 2, lines 8-10).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett “Peen Forming” (https://www.shotpeener.com/library/pdf/1984050.pdf) in view of Pandey “Shot Peening and its Impact on Fatigue Life of Engineering Components” (https://www.shotpeener.com/library/pdf/2001149.pdf), Kozaki (US-20160114370), Cina “The effect of heating shot peened sheets and thin plates of aluminium alloys” (https://www.shotpeener.com/library/pdf/1990083.pdf), and Loersch (U.S. Patent No. 4432220), using the attached original documents. In the interest of compact prosecution, Barrett “Peen Forming”, Pandey “Shot Peening and its Impact on Fatigue Life of Engineering Components”, and Cina “The effect of heating shot peened sheets and thin plates of aluminium alloys” will further be referred to as Barrett, Pandey, and Cina.
Regarding claim 19, Barrett teaches:
A system for peen-forming material (Page 2), the system comprising: 
a tool that supports the material (Page 4, Fig. 19-31);
a peen-forming device comprising two moveable rotary slingers that direct particles toward the material at multiple angles and locations, each rotary slinger comprising fan blades that sling the particles against the material when the rotary slinger rotates (Pages 2-4; Fig. 19-32) causing the portion of the material to conform to the surface of the tool which is described below; and
a conveyor that moves the tool and the material along a processing path from the heater, described below, and toward the peen-forming device (Page 4).

Barrett does not teach:
The material being a thermoplastic composite material;
the tool comprising a surface to which a portion of the material is intended to conform;
a heater configured to heat the material; 
a reclaiming hopper positioned below the peen-forming device that collects used particles; and 
a bucket elevator positioned adjacent the reclaiming hopper and the peen-forming device that feeds collected particles to the peen-forming device.

However, Pandey, in a similar field of endeavor, a shot peening informational guide, teaches:
The material being a thermoplastic composite material (Page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Barrett to incorporate the teachings of Pandey and have it be a thermoplastic composite material. The purpose, as stated by Pandey, being that the shot peening can be applied to various materials (Page 1, lines 5-6).

Barrett in view of Pandey does not teach:
the tool comprising a surface to which a portion of the material is intended to conform; 
a heater configured to heat the material;
a reclaiming hopper positioned below the peen-forming device that collects used particles; and 
a bucket elevator positioned adjacent the reclaiming hopper and the peen-forming device that feeds collected particles to the peen-forming device.

However, Kozaki, in a similar field of endeavor, a peening forming apparatus, teaches:
The tool comprising a surface to which a portion of the material is intended to conform ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Barrett in view of Pandey to incorporate the teachings of Kozaki and have it comprise a surface to which a portion of the material is intended to conform. The purpose, as stated by Kozaki, being in order to apply stress that gives the peened plate-like workpiece a curvature the same as or close to that of the completed shape ([0004], lines 4-6).
	

Barrett in view of Pandey and Kozaki does not teach:
a heater configured to heat the material;
a reclaiming hopper positioned below the peen-forming device that collects used particles; and 
a bucket elevator positioned adjacent the reclaiming hopper and the peen-forming device that feeds collected particles to the peen-forming device.

However, Cina, in a similar field of endeavor, a heating peen forming process and apparatus, teaches:
a heater configured to heat the material (Pages 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Barrett in view of Pandey and Kozaki to incorporate the teachings of Cina and include a heater. The purpose, as stated by Cina, being significant heating of external aircraft parts can result 

Barrett in view of Pandey, Kozaki, and Cina does not teach:
a reclaiming hopper positioned below the peen-forming device that collects used particles; and 
a bucket elevator positioned adjacent the reclaiming hopper and the peen-forming device that feeds collected particles to the peen-forming device.

However, Loersch, in a similar field of endeavor, a peen shot forming apparatus, teaches:
a reclaiming hopper positioned below the peen-forming device that collects used particles (Col. 4, lines 8-38; Fig. 2).; and 
a bucket elevator positioned adjacent the reclaiming hopper and the peen-forming device that feeds collected particles to the peen-forming device (Col. 4, lines 8-38; Fig. 2, #34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Barrett in view of Pandey, Kozaki, and Cina to incorporate the teachings of Loersch and include a hopper positioned below the conveyor. The purpose, as stated by Loersch, being so that the shot falls to the bottom of the enclosure, where it is collected and returned to the original entry point (Col. 2, lines 8-10).

Allowable Subject Matter
Claims 11-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 11-12 and 20 teach the inventions of claims 1 and 19, respectively, where the recycling system comprises a particle cooler and/or a cooling system directing a cooling substance at the thermoplastic composite material while the material is being struck, which are not found in the art in a capacity that would be obvious to modify into the invention, therefore they contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748